Case 2:20-bk-10264-ER   Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20   Desc
                        Main Document     Page 1 of 42
                    Case 2:20-bk-10264-ER                            Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                              Desc
                                                                     Main Document     Page 2 of 42

 Fill in this information to identify the case:
 Debtor name 450 S. Western, LLC, a California limited liability company
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                         Check if this is an
                                                CALIFORNIA
 Case number (if known):         2:20-bk-10264-ER                                                                                                     amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alice Kang                                                     Security Deposit        Subject to                                                                        $10,688.00
 dba King Donkatsu                                                                      Setoff
 450 South Western
 Ave., #305 FC4
 Los Angeles, CA
 90020
 Belmont Two                                                    Loan                    Unliquidated                                                                $11,884,341.00
 Investments                                                                            Disputed
 Holdings
 LLC and Admire
 Capital Lending,
 LLC
 c/o Kevin D.
 Hughes, Esq.
 1999 Avenue of the
 Stars, Ste 1100
 Los Angeles, CA
 90010
 CNP Gaju #1, Inc.                                              Security Deposit        Subject to                                                                          $9,576.00
 and Dong Hun Yoo                                                                       Setoff
 dba Hyunghoon
 Tendon
 450 South Western
 Ave., #305 FC1
 Los Angeles, CA
 90020
 CNP Gaju #2, Inc.                                              Security Deposit        Subject to                                                                          $9,254.00
 and Dong Hun Yoo                                                                       Setoff
 dba Seoul Pho
 450 South Western
 Ave., #305 FC2
 Los Angeles, CA
 90020




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:20-bk-10264-ER                            Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                              Desc
                                                                     Main Document     Page 3 of 42


 Debtor    450 S. Western, LLC, a California limited liability                                                Case number (if known)         2:20-bk-10264-ER
           company
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Dadream, Inc.                                                  Security Deposit        Subject to                                                                        $30,851.30
 dba Bornga                                                                             Setoff
 450 South Western
 Ave., #308-312
 Los Angeles, CA
 90020
 David S. Kim &                                                 Services                Disputed                                                                        $274,672.76
 Associates                                                     Rendered
 3731 Wilshire Blvd.
 #910
 Los Angeles, CA
 90010
 Dong Hyuk Lee                                                  Security Deposit        Subject to                                                                          $9,422.00
 dba Beut                                                                               Setoff
 450 South Western
 Ave., #305 FC3
 Los Angeles, CA
 90020
 Eunice Y. Tak                                                  Lost Wages              Disputed                                                                          $90,000.00
 c/o Dan Lee
 METAL Law Group,
 LLP
 725 S. Figueroa St.,
 Suite 3065
 Los Angeles, CA
 90017
 Gaju Nail                                                      Security Deposit        Subject to                                                                        $12,560.00
 450 South Western                                                                      Setoff
 Ave., #215-A
 Los Angeles, CA
 90020
 JD Plumbing                                                    Services                Disputed                                                                          $18,900.00
 Development, Inc.                                              Rendered
 6705 Waring Ave. #1
 Los Angeles, CA
 90038
 Kirsch Kohn &                                                                          Disputed                                                                            $9,731.41
 Bridge LLP
 21550 W Oxnard St
 #200
 Woodland Hills, CA
 91367
 Kreation Enterprise                                            Security Deposit        Subject to                                                                        $31,488.00
 Corp.                                                                                  Setoff
 dba Etude W Salon
 450 South Western
 Ave., #221
 Los Angeles, CA
 90020




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:20-bk-10264-ER                            Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                              Desc
                                                                     Main Document     Page 4 of 42


 Debtor    450 S. Western, LLC, a California limited liability                                                Case number (if known)         2:20-bk-10264-ER
           company
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Mealtop USA                                                    Security Deposit        Subject to                                                                          $9,723.60
 dba Meal Top                                                                           Setoff
 450 South Western
 Ave., #307
 Los Angeles, CA
 90020
 Partner Engineering                                            Services                Disputed                                                                            $8,000.00
 and Science,                                                   Rendered
 Inc.
 505 East Huntland
 Dr., Suite 510
 Austin, TX 78752
 Philmont                                                       Services                Disputed                                                                      $1,835,561.32
 Management Inc.                                                Rendered
 3450 Wilshire Blvd
 #850
 Los Angeles, CA
 90010
 Sino-US Investment                                             EB-5 Fees               Disputed                                                                      $4,187,958.33
 and Management
 Consultant Limited
 c/o Felix Woo, FTW
 Law Group
 601 South Figueroa
 Street, Ste 4050
 Los Angeles, CA
 90017
 SoCal Lien Solution,                                           Services                Disputed                                                                          $21,800.00
 LLC                                                            Rendered
 c/o Sagar Parikh
 Beverly Hills Law
 Corp.
 433 N. Camden
 Drive, 6th Floor
 Beverly Hills, CA
 90210
 Square Mixx LA, Inc.                                           Lease claim             Disputed                                                                      $3,000,000.00
 c/o Dan Lee
 METAL Law group,
 LLP
 725 S. Figueroa St.,
 Suite 3065
 Los Angeles, CA
 90017
 Walter Kim                                                     Security Deposit        Subject to                                                                        $16,100.00
 dba BMB Medical                                                                        Setoff
 Group
 450 South Western
 Ave., #205
 Los Angeles, CA
 90020


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:20-bk-10264-ER                            Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                              Desc
                                                                     Main Document     Page 5 of 42


 Debtor    450 S. Western, LLC, a California limited liability                                                Case number (if known)         2:20-bk-10264-ER
           company
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Warren Wi Kim                                                  Security Deposit        Subject to                                                                        $11,360.00
 dba Ye Teahouse                                                                        Setoff
 450 South Western
 Ave., #315
 Los Angeles, CA
 90020




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 2:20-bk-10264-ER                                         Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                                                     Desc
                                                                           Main Document     Page 6 of 42
 Fill in this information to identify the case:

 Debtor name            450 S. Western, LLC, a California limited liability company

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)               2:20-bk-10264-ER
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $      63,900,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        1,113,394.65

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $      65,013,394.65


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $      44,302,118.57


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$      26,292,503.07


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        70,594,621.64




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
             Case 2:20-bk-10264-ER                            Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                              Desc
                                                              Main Document     Page 7 of 42
 Fill in this information to identify the case:

 Debtor name         450 S. Western, LLC, a California limited liability company

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:20-bk-10264-ER
                                                                                                                              Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                    12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                         Last 4 digits of account
                                                                                                         number


            3.1.   Pacific City Bank                                        Checking Account             0081                                        $253.50




            3.2.   Pacific City Bank                                        Checking                     0917                                  $11,346.27




            3.3.   Settlement Trust Account, DMS Law                        Checking                                                          $747,922.36




            3.4.   Pacific City Bank                                        Checking                     0480                                           $0.00




            3.5.   Royal Business Bank                                      Checking Account             0487                                        $148.28



                                                                            EB-5 Money Market
            3.6.   Royal Business Bank                                      Business Account             1425                                    $2,047.04



 4.         Other cash equivalents (Identify all)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 2:20-bk-10264-ER                           Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                            Desc
                                                              Main Document     Page 8 of 42
 Debtor         450 S. Western, LLC, a California limited liability                               Case number (If known) 2:20-bk-10264-ER
                company
                Name


 5.         Total of Part 1.                                                                                                            $761,717.45
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                           271,424.00   -                                   0.00 = ....                $271,424.00
                                              face amount                           doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                            $271,424.00
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No.   Go to Part 7.
       Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       No. Go to Part 8.
       Yes Fill in the information below.
            General description                                                  Net book value of         Valuation method used   Current value of
                                                                                 debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 39.        Office furniture
            Furniture Equipment                                                                 $0.00      Est. FMV                            $5,000.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                        Desc
                                                              Main Document     Page 9 of 42
 Debtor         450 S. Western, LLC, a California limited liability                           Case number (If known) 2:20-bk-10264-ER
                company
                Name



 40.       Office fixtures
           Market shelves                                                             $74,253.20      Book Value                         $74,253.20



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $79,253.20
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 450 S. Western Ave.,
                     Los Angeles, CA
                     90020
                     APN 5503-014-020
                     Commercial retail
                     1.67 Acres                           100% Owner              $42,881,100.58      Appraisal                     $63,900,000.00




 56.       Total of Part 9.                                                                                                       $63,900,000.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
            No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                       Desc
                                                              Main Document    Page 10 of 42
 Debtor         450 S. Western, LLC, a California limited liability                           Case number (If known) 2:20-bk-10264-ER
                company
                Name


             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.californiamp.com                                                            $0.00    N/A                                  $1,000.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                           $1,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 2:20-bk-10264-ER                                 Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                                  Desc
                                                                   Main Document    Page 11 of 42
 Debtor          450 S. Western, LLC, a California limited liability                                                 Case number (If known) 2:20-bk-10264-ER
                 company
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $761,717.45

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $271,424.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $79,253.20

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $63,900,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                    $1,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,113,394.65            + 91b.           $63,900,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $65,013,394.65




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
             Case 2:20-bk-10264-ER                            Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                       Desc
                                                              Main Document    Page 12 of 42
 Fill in this information to identify the case:

 Debtor name          450 S. Western, LLC, a California limited liability company

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)              2:20-bk-10264-ER
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
        Evergreen Capital Assets
 2.1                                                                                                                    $1,270,356.78           $63,900,000.00
        LP                                            Describe debtor's property that is subject to a lien
        Creditor's Name                               450 S. Western Ave., Los Angeles, CA 90020
        c/o Kevin D. Hughes, Esq.                     APN 5503-014-020
        Foundation Law Group LLP                      Commercial retail
        1999 Avenue of the Stars,                     1.67 Acres
        Ste 1100
        Los Angeles, CA 90067
        Creditor's mailing address                    Describe the lien
                                                      Secured Loan; Fifth Lien
                                                      Is the creditor an insider or related party?
        kevin@foundationlaw.com                        No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        07/01/2019                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.
        1. G450 LLC
        2. Pontis Capital, LLC
        3. Five West Capital, LP
        4. New Creation
        Engineering and
        5. Evergreen Capital Assets
        LP
        6. One Stop Financial
        Consulting, Inc.
        7. Los Angeles County Tax
        Collector
        8. Los Angeles County Tax
        Collector

 2.2    Five West Capital, LP                         Describe debtor's property that is subject to a lien              $5,895,833.44           $63,900,000.00




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                 Desc
                                                              Main Document    Page 13 of 42
              450 S. Western, LLC, a California limited liability
 Debtor       company                                                                                  Case number (if know)    2:20-bk-10264-ER
              Name

       Creditor's Name                                450 S. Western Ave., Los Angeles, CA 90020
       c/o Jason S. Kim, Esq                          APN 5503-014-020
       Blank Rome LLP                                 Commercial retail
       2029 Century Park East, 6th                    1.67 Acres
       Los Angeles, CA 90020
       Creditor's mailing address                     Describe the lien
                                                      Secured Loan; Third Lien
                                                      Is the creditor an insider or related party?
       jkim@blankrome.com                              No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       05/14/2015                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

 2.3   G450 LLC                                       Describe debtor's property that is subject to a lien               $30,056,878.32    $63,900,000.00
       Creditor's Name                                450 S. Western Ave., Los Angeles, CA 90020
       c/o Jason S. Kim, Esq                          APN 5503-014-020
       Blank Rome LLP                                 Commercial retail
       2029 Century Park East, 6th                    1.67 Acres
       Floor
       Los Angeles, CA 90067
       Creditor's mailing address                     Describe the lien
                                                      Secured Loan; First Lien
                                                      Is the creditor an insider or related party?
       jkim@blankrome.com                              No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       05/20/2019                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

       Los Angeles County Tax
 2.4                                                                                                                       $1,672,794.41   $63,900,000.00
       Collector                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                450 S. Western Ave., Los Angeles, CA 90020
                                                      APN 5503-014-020
                                                      Commercial retail
       P.O. Box 54018                                 1.67 Acres
       Los Angeles, CA 90054
       Creditor's mailing address                     Describe the lien
                                                      Property Tax
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                   Desc
                                                              Main Document    Page 14 of 42
              450 S. Western, LLC, a California limited liability
 Debtor       company                                                                                  Case number (if know)      2:20-bk-10264-ER
              Name

       Date debt was incurred                          No
       2017-2019                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

       Los Angeles County Tax
 2.5                                                                                                                           $246,421.96   $63,900,000.00
       Collector                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                450 S. Western Ave., Los Angeles, CA 90020
                                                      APN 5503-014-020
                                                      Commercial retail
       P.O. Box 54018                                 1.67 Acres
       Los Angeles, CA 90054
       Creditor's mailing address                     Describe the lien
                                                      Property Tax
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       12/10/2019                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

       New Creation Engineering
 2.6                                                                                                                           $350,000.00   $63,900,000.00
       and                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                450 S. Western Ave., Los Angeles, CA 90020
       Builders, Inc.                                 APN 5503-014-020
       c/o Brian Chun                                 Commercial retail
       17809 Clark Ave                                1.67 Acres
       Bellflower, CA 90706
       Creditor's mailing address                     Describe the lien
                                                      Secured Loan; Fourth Lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 2:20-bk-10264-ER                            Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                         Desc
                                                              Main Document    Page 15 of 42
              450 S. Western, LLC, a California limited liability
 Debtor       company                                                                                  Case number (if know)       2:20-bk-10264-ER
              Name



        One Stop Financial
 2.7                                                                                                                            $93,167.00       $63,900,000.00
        Consulting, Inc.                              Describe debtor's property that is subject to a lien
        Creditor's Name                               450 S. Western Ave., Los Angeles, CA 90020
        c/o Kim, Shapiro, Park &                      APN 5503-014-020
        Lee APLC                                      Commercial retail
        3435 Wilshire Blvd. #2050                     1.67 Acres
        Los Angeles, CA 90010
        Creditor's mailing address                    Describe the lien
                                                      Judgement
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
           Yes. Specify each creditor,                Unliquidated
        including this creditor and its relative       Disputed
        priority.
        Specified on line 2.1

 2.8    Pontis Capital, LLC                           Describe debtor's property that is subject to a lien                 $4,716,666.66         $63,900,000.00
        Creditor's Name                               450 S. Western Ave., Los Angeles, CA 90020
        c/o Jason S. Kim, Esq.                        APN 5503-014-020
        Blank Rome LLP                                Commercial retail
        2029 Century Park East, 6th                   1.67 Acres
        Floor
        Los Angeles, CA 90067
        Creditor's mailing address                    Describe the lien
                                                      Secured Loan; Second Lien
                                                      Is the creditor an insider or related party?
        jkim@blankrome.com                             No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        08/21/2014                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.
        Specified on line 2.1

                                                                                                                               $44,302,118.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        57

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                         Desc
                                                              Main Document    Page 16 of 42
              450 S. Western, LLC, a California limited liability
 Debtor       company                                                                    Case number (if know)      2:20-bk-10264-ER
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 2:20-bk-10264-ER                            Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                                 Desc
                                                              Main Document    Page 17 of 42
 Fill in this information to identify the case:

 Debtor name         450 S. Western, LLC, a California limited liability company

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)          2:20-bk-10264-ER
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $10,688.00
           Alice Kang                                                         Contingent
           dba King Donkatsu                                                  Unliquidated
           450 South Western Ave., #305 FC4                                   Disputed
           Los Angeles, CA 90020
                                                                             Basis for the claim:    Security Deposit
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $11,884,341.00
           Belmont Two Investments Holdings
           LLC and Admire Capital Lending, LLC                                Contingent
           c/o Kevin D. Hughes, Esq.                                          Unliquidated
           1999 Avenue of the Stars, Ste 1100                                 Disputed
           Los Angeles, CA 90010
                                                                             Basis for the claim:    Loan
           Date(s) debt was incurred 9/2015
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $9,576.00
           CNP Gaju #1, Inc. and Dong Hun Yoo                                 Contingent
           dba Hyunghoon Tendon                                               Unliquidated
           450 South Western Ave., #305 FC1                                   Disputed
           Los Angeles, CA 90020
                                                                             Basis for the claim:    Security Deposit
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $9,254.00
           CNP Gaju #2, Inc. and Dong Hun Yoo                                 Contingent
           dba Seoul Pho                                                      Unliquidated
           450 South Western Ave., #305 FC2                                   Disputed
           Los Angeles, CA 90020
                                                                             Basis for the claim:    Security Deposit
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes



Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         41917                                               Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                         Desc
                                                              Main Document    Page 18 of 42
              450 S. Western, LLC, a California limited liability
 Debtor       company                                                                                 Case number (if known)            2:20-bk-10264-ER
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,851.30
          Dadream, Inc.                                                       Contingent
          dba Bornga                                                          Unliquidated
          450 South Western Ave., #308-312                                    Disputed
          Los Angeles, CA 90020
                                                                             Basis for the claim:    Security Deposit
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No     Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $274,672.76
          David S. Kim & Associates                                           Contingent
          3731 Wilshire Blvd. #910                                            Unliquidated
          Los Angeles, CA 90010                                               Disputed
          Date(s) debt was incurred 2017
                                                                             Basis for the claim:    Services Rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,422.00
          Dong Hyuk Lee                                                       Contingent
          dba Beut                                                            Unliquidated
          450 South Western Ave., #305 FC3                                    Disputed
          Los Angeles, CA 90020
                                                                             Basis for the claim:    Security Deposit
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No     Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,215.00
          Eden Beauty LLC                                                     Contingent
          dba Aritaum                                                         Unliquidated
          450 South Western Ave., #208                                        Disputed
          Los Angeles, CA 90020
                                                                             Basis for the claim:    Security Deposit
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No     Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $90,000.00
          Eunice Y. Tak
          c/o Dan Lee                                                         Contingent
          METAL Law Group, LLP                                                Unliquidated
          725 S. Figueroa St., Suite 3065                                     Disputed
          Los Angeles, CA 90017
                                                                             Basis for the claim:    Lost Wages
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,560.00
          Gaju Nail                                                           Contingent
          450 South Western Ave., #215-A                                      Unliquidated
          Los Angeles, CA 90020                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $4,796,917.65
          Hyun Soon Rhee                                                      Contingent
          450 South Western Ave., #201                                        Unliquidated
          Los Angeles, CA 90020                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                         Desc
                                                              Main Document    Page 19 of 42
              450 S. Western, LLC, a California limited liability
 Debtor       company                                                                                 Case number (if known)            2:20-bk-10264-ER
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,900.00
          JD Plumbing Development, Inc.                                       Contingent
          6705 Waring Ave. #1                                                 Unliquidated
          Los Angeles, CA 90038                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services Rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,731.41
          Kirsch Kohn & Bridge LLP                                            Contingent
          21550 W Oxnard St #200                                              Unliquidated
          Woodland Hills, CA 91367                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,488.00
          Kreation Enterprise Corp.                                           Contingent
          dba Etude W Salon                                                   Unliquidated
          450 South Western Ave., #221                                        Disputed
          Los Angeles, CA 90020
                                                                             Basis for the claim:    Security Deposit
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No     Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,723.60
          Mealtop USA                                                         Contingent
          dba Meal Top                                                        Unliquidated
          450 South Western Ave., #307                                        Disputed
          Los Angeles, CA 90020
                                                                             Basis for the claim:    Security Deposit
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No     Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,000.00
          Partner Engineering and Science,                                    Contingent
          Inc.                                                                Unliquidated
          505 East Huntland Dr., Suite 510                                    Disputed
          Austin, TX 78752
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services Rendered
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,835,561.32
          Philmont Management Inc.                                            Contingent
          3450 Wilshire Blvd #850                                             Unliquidated
          Los Angeles, CA 90010                                               Disputed
          Date(s) debt was incurred 03/2017
                                                                             Basis for the claim:    Services Rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,697.50
          PPS-Capital Inc. and Dong Hun Yoo                                   Contingent
          dba Myungrang Hotdog                                                Unliquidated
          450 South Western Ave., #313                                        Disputed
          Los Angeles, CA 90020
                                                                             Basis for the claim:    Security Deposit
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No     Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 2:20-bk-10264-ER                            Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                          Desc
                                                              Main Document    Page 20 of 42
              450 S. Western, LLC, a California limited liability
 Debtor       company                                                                                 Case number (if known)            2:20-bk-10264-ER
              Name

 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,685.20
           Se Woon Park                                                       Contingent
           dba E Young Collection                                             Unliquidated
           450 South Western Ave., #209                                       Disputed
           Los Angeles, CA 90020
                                                                             Basis for the claim:    Security Deposit
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes
 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $4,187,958.33
           Sino-US Investment and Management
           Consultant Limited                                                 Contingent
           c/o Felix Woo, FTW Law Group                                       Unliquidated
           601 South Figueroa Street, Ste 4050                                Disputed
           Los Angeles, CA 90017
                                                                             Basis for the claim:    EB-5 Fees
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $21,800.00
           SoCal Lien Solution, LLC
           c/o Sagar Parikh Beverly Hills Law                                 Contingent
           Corp.                                                              Unliquidated
           433 N. Camden Drive, 6th Floor                                     Disputed
           Beverly Hills, CA 90210
                                                                             Basis for the claim:    Services Rendered
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $3,000,000.00
           Square Mixx LA, Inc.
           c/o Dan Lee                                                        Contingent
           METAL Law group, LLP                                               Unliquidated
           725 S. Figueroa St., Suite 3065                                    Disputed
           Los Angeles, CA 90017
                                                                             Basis for the claim:    Lease claim
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $16,100.00
           Walter Kim                                                         Contingent
           dba BMB Medical Group                                              Unliquidated
           450 South Western Ave., #205                                       Disputed
           Los Angeles, CA 90020
                                                                             Basis for the claim:    Security Deposit
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes
 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $11,360.00
           Warren Wi Kim                                                      Contingent
           dba Ye Teahouse                                                    Unliquidated
           450 South Western Ave., #315                                       Disputed
           Los Angeles, CA 90020
                                                                             Basis for the claim:    Security Deposit
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                     Desc
                                                              Main Document    Page 21 of 42
              450 S. Western, LLC, a California limited liability
 Debtor       company                                                                             Case number (if known)        2:20-bk-10264-ER
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the    Last 4 digits of
                                                                                                 related creditor (if any) listed?          account number, if
                                                                                                                                            any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                         0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                26,292,503.07

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                   26,292,503.07




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 2:20-bk-10264-ER                            Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                             Desc
                                                              Main Document    Page 22 of 42
 Fill in this information to identify the case:

 Debtor name         450 S. Western, LLC, a California limited liability company

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:20-bk-10264-ER
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Lease at 450 South
              lease is for and the nature of              Western Ave. Property
              the debtor's interest                       for suite 305/FC4.

                  State the term remaining                Expires 02/28/24            Alice Kang
                                                                                      dba King Donkatsu
              List the contract number of any                                         450 South Western Ave., #305 FC4
                    government contract                                               Los Angeles, CA 90020


 2.2.         State what the contract or                  Lease at 450 South
              lease is for and the nature of              Western Ave. Property
              the debtor's interest                       for suite 204.

                  State the term remaining                Expires 2/27/2024
                                                                                      BMB Nail & Spa
              List the contract number of any                                         450 South Western Ave., #204
                    government contract                                               Los Angeles, CA 90020


 2.3.         State what the contract or                  Lease at 450 South
              lease is for and the nature of              Western Ave. Property
              the debtor's interest                       for suite 305/FC1.

                  State the term remaining                Expires 08/15/24            CNP Gaju #1, Inc. and Dong Hun Yoo
                                                                                      dba Hyunghoon Tendon
              List the contract number of any                                         450 South Western Ave., #305 FC1
                    government contract                                               Los Angeles, CA 90020


 2.4.         State what the contract or                  Lease at 450 South
              lease is for and the nature of              Western Ave. Property
              the debtor's interest                       for suite 305/FC2.

                  State the term remaining                Expires 08/14/24            CNP Gaju #2, Inc. and Dong Hun Yoo
                                                                                      dba Seoul Pho
              List the contract number of any                                         450 South Western Ave., #305 FC2
                    government contract                                               Los Angeles, CA 90020




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                           Desc
                                                              Main Document    Page 23 of 42
              450 S. Western, LLC, a California limited liability
 Debtor 1 company                                                                                Case number (if known)   2:20-bk-10264-ER
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.5.        State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 308, 309, 310,
                                                          311 and 312.
                  State the term remaining                Expires 07/31/26               Dadream, Inc.
                                                                                         dba Bornga
             List the contract number of any                                             450 South Western Ave., #308-312
                   government contract                                                   Los Angeles, CA 90020


 2.6.        State what the contract or                   Private Security &
             lease is for and the nature of               Patrol Service
             the debtor's interest

                  State the term remaining                month-to-month
                                                                                         DF Security, Inc.
             List the contract number of any                                             2975 Wilshire Blvd., #512
                   government contract                                                   Los Angeles, CA 90010


 2.7.        State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 305/FC3.

                  State the term remaining                Expires 04/20/24               Dong Hyuk Lee
                                                                                         dba Beut
             List the contract number of any                                             450 South Western Ave., #305 FC3
                   government contract                                                   Los Angeles, CA 90020


 2.8.        State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 208.

                  State the term remaining                Expires 01/16/21               Eden Beauty LLC
                                                                                         dba Aritaum
             List the contract number of any                                             450 South Western Ave., #208
                   government contract                                                   Los Angeles, CA 90020


 2.9.        State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 314.

                  State the term remaining                Expires 12/31/21               Fodariche Inc.
                                                                                         dba Mimimyunga
             List the contract number of any                                             450 South Western Ave., #314
                   government contract                                                   Los Angeles, CA 90020


 2.10.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 101.                 Gaju Market Corporation
                                                                                         dba Gaju Market, California Market
                  State the term remaining                Expires 11/14/35               450 South Western Ave., #201
                                                                                         Los Angeles, CA 90020
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                           Desc
                                                              Main Document    Page 24 of 42
              450 S. Western, LLC, a California limited liability
 Debtor 1 company                                                                                Case number (if known)   2:20-bk-10264-ER
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 201 as office.

                  State the term remaining                Expires 06/30/22
                                                                                         Gaju Market Corporation
             List the contract number of any                                             450 South Western Ave., #201
                   government contract                                                   Los Angeles, CA 90020


 2.12.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 305/FC5.

                  State the term remaining                Expires 5/31/24                Jahyun Judy Hong
                                                                                         dba Happy Family 2.0, Jungabok
             List the contract number of any                                             450 South Western Ave., #305 FC5
                   government contract                                                   Los Angeles, CA 90020


 2.13.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 216.

                  State the term remaining                Expires 06/30/22               Jay Hyung
                                                                                         dba Donginbi
             List the contract number of any                                             450 South Western Ave., #216
                   government contract                                                   Los Angeles, CA 90020


 2.14.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 217.

                  State the term remaining                Expires 06/30/25               Kreation Enterprise Corp.
                                                                                         dba Etude W Salon
             List the contract number of any                                             450 South Western Ave., #221
                   government contract                                                   Los Angeles, CA 90020


 2.15.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suites 218, 219 and
                                                          221.
                  State the term remaining                Expires 11/14/25               Kreation Enterprise Corp.
                                                                                         dba Etude W Salon
             List the contract number of any                                             450 South Western Ave., #221
                   government contract                                                   Los Angeles, CA 90020




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                         Desc
                                                              Main Document    Page 25 of 42
              450 S. Western, LLC, a California limited liability
 Debtor 1 company                                                                              Case number (if known)   2:20-bk-10264-ER
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.16.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 215-A.

                  State the term remaining                Expires 10/14/20             Lee's Orchid Inc.
                                                                                       dba Gaju Flower
             List the contract number of any                                           450 South Western Ave., #215-A
                   government contract                                                 Los Angeles, CA 90020


 2.17.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 307.

                  State the term remaining                Expires 05/12/24             Mealtop USA
                                                                                       dba Meal Top
             List the contract number of any                                           450 South Western Ave., #307
                   government contract                                                 Los Angeles, CA 90020


 2.18.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 214.

                  State the term remaining                Expires 06/30/22             Myeong Ho Hwang
                                                                                       dba Elsis
             List the contract number of any                                           450 South Western Ave., #214
                   government contract                                                 Los Angeles, CA 90020


 2.19.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 215-B.

                  State the term remaining                Expires 04/30/22             Myeong Ho Hwang
                                                                                       dba Guardian Computer
             List the contract number of any                                           450 South Western Ave., #215-B
                   government contract                                                 Los Angeles, CA 90020


 2.20.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 213.

                  State the term remaining                Expires 04/30/25
                                                                                       Pacific City Bank
             List the contract number of any                                           450 South Western Ave., #213
                   government contract                                                 Los Angeles, CA 90020


 2.21.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 203 and 222.       Pink Gulliver, Inc.
                                                                                       dba Bella Vita
                  State the term remaining                Expires 08/16/21             450 South Western Ave., #222
                                                                                       Los Angeles, CA 90020
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                        Desc
                                                              Main Document    Page 26 of 42
              450 S. Western, LLC, a California limited liability
 Debtor 1 company                                                                             Case number (if known)   2:20-bk-10264-ER
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

             List the contract number of any
                   government contract


 2.22.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 313.

                  State the term remaining                Expires 03/31/23            PPS-Capital Inc. and Dong Hun Yoo
                                                                                      dba Myungrang Hotdog
             List the contract number of any                                          450 South Western Ave., #313
                   government contract                                                Los Angeles, CA 90020


 2.23.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 209.

                  State the term remaining                Expires 08/14/24            Se Woon Park
                                                                                      dba E Young Collection
             List the contract number of any                                          450 South Western Ave., #209
                   government contract                                                Los Angeles, CA 90020


 2.24.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for rooftop.

                  State the term remaining                Expires 03/07/2024
                                                                                      T-Mobile West, LLC
             List the contract number of any                                          450 South Western Ave., #(P5-A)
                   government contract                                                Los Angeles, CA 90020


 2.25.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 215-C.

                  State the term remaining                Expires 08/30/20            Tae Ub Yoon
                                                                                      dba Yoon’s Watch Co.
             List the contract number of any                                          450 South Western Ave., #215-C
                   government contract                                                Los Angeles, CA 90020


 2.26.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 207.

                  State the term remaining                Expires 07/30/2024
                                                                                      Verizon
             List the contract number of any                                          450 South Western Ave., #207
                   government contract                                                Los Angeles, CA 90020




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                         Desc
                                                              Main Document    Page 27 of 42
              450 S. Western, LLC, a California limited liability
 Debtor 1 company                                                                              Case number (if known)   2:20-bk-10264-ER
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.27.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suites 205, 206.

                  State the term remaining                Expires 11/28/2028           Walter Kim
                                                                                       dba BMB Medical Group
             List the contract number of any                                           450 South Western Ave., #205
                   government contract                                                 Los Angeles, CA 90020


 2.28.       State what the contract or                   Lease at 450 South
             lease is for and the nature of               Western Ave. Property
             the debtor's interest                        for suite 315 and 316.

                  State the term remaining                Expires 12/14/24             Warren Wi Kim
                                                                                       dba Ye Teahouse
             List the contract number of any                                           450 South Western Ave., #315
                   government contract                                                 Los Angeles, CA 90020




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                         Desc
                                                              Main Document    Page 28 of 42
 Fill in this information to identify the case:

 Debtor name         450 S. Western, LLC, a California limited liability company

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:20-bk-10264-ER
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      David Rhee                        450 South Western Ave., #201                     G450 LLC                        D       2.3
                                               Los Angeles, CA 90020                                                             E/F
                                                                                                                                G



    2.2      David Rhee                        450 South Western Ave., #201                     Belmont Two                     D
                                               Los Angeles, CA 90020                            Investments                      E/F        3.2
                                                                                                Holdings
                                                                                                                                G



    2.3      Gaju Market                       450 South Western Ave., #201                     Belmont Two                     D
             Corporation                       Los Angeles, CA 90020                            Investments                      E/F        3.2
                                                                                                Holdings
                                                                                                                                G



    2.4      Hyun Rhee the                     450 South Western Ave., #201                     Belmont Two                     D
             Trustee of the                    Los Angeles, CA 90020                            Investments                      E/F        3.2
             Richard Rhee                                                                       Holdings
                                                                                                                                G
             Testamentary
             Trust



    2.5      Hyun Soon Rhee                    450 South Western Ave., #201                     G450 LLC                        D       2.3
                                               Los Angeles, CA 90020                                                             E/F
                                                                                                                                G



Official Form 206H                                                        Schedule H: Your Codebtors                                         Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                   Desc
                                                              Main Document    Page 29 of 42
              450 S. Western, LLC, a California limited liability
 Debtor       company                                                                    Case number (if known)   2:20-bk-10264-ER


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Hyun Soon Rhee                    450 South Western Ave., #201                   Belmont Two                  D
                                               Los Angeles, CA 90020                          Investments                   E/F       3.2
                                                                                              Holdings
                                                                                                                           G



    2.7      Steffany Rhee                     450 South Western Ave., #201                   G450 LLC                     D        2.3
                                               Los Angeles, CA 90020                                                        E/F
                                                                                                                           G



    2.8      Steffany Rhee                     450 South Western Ave., #201                   Belmont Two                  D
                                               Los Angeles, CA 90020                          Investments                   E/F       3.2
                                                                                              Holdings
                                                                                                                           G




Official Form 206H                                                        Schedule H: Your Codebtors                                   Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
Case 2:20-bk-10264-ER   Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20   Desc
                        Main Document    Page 30 of 42
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                     Desc
                                                              Main Document    Page 31 of 42



 Fill in this information to identify the case:

 Debtor name         450 S. Western, LLC, a California limited liability company

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:20-bk-10264-ER
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                $169,152.00
       From 1/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                              $3,020,324.23
       From 1/01/2019 to 12/31/2019
                                                                                                Other


       For year before that:                                                                    Operating a business                              $3,233,732.32
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 2:20-bk-10264-ER                           Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                         Desc
                                                              Main Document    Page 32 of 42
 Debtor       450 S. Western, LLC, a California limited liability company                               Case number (if known) 2:20-bk-10264-ER



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               LADWP                                                       10/30/19,                       $105,752.03          Secured debt
               PO Box 51111                                                10/31/19,                                            Unsecured loan repayments
               Los Angeles, CA 90051                                       11/27/19,                                            Suppliers or vendors
                                                                           12/30/19                                             Services
                                                                                                                                Other    Utilities

       3.2.
               Wemeno Company, LLC                                         11/4/19,                         $61,000.00          Secured debt
               3435 Wilshire Blvd., Ste. 2170                              12/10/19,                                            Unsecured loan repayments
               Los Angeles, CA 90010                                       1/3/19                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other    Consulting Services

       3.3.
               Fisher & Wolfe LLP                                          11/28/19                         $18,740.13          Secured debt
               9401 Wilshire Blvd #640                                                                                          Unsecured loan repayments
               Beverly Hills, CA 90212                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other    Professional Fees and
                                                                                                                               Retainer

       3.4.
               Alpha Infinity Construction, Inc.                           12/16/19,                        $16,000.00          Secured debt
               1914 Naomi Ave, 2nd Floor                                   1/7/20                                               Unsecured loan repayments
               Los Angeles, CA 90011                                                                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               Law Office of Daniel M. Shapiro                             1/7/20                          $300,000.00          Secured debt
               1366 E Palm St                                                                                                   Unsecured loan repayments
               Altadena, CA 91001-2042                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other    Professional Fees and
                                                                                                                               Retainer

       3.6.
               Arent Fox LLP                                               1/7/20                          $600,000.00          Secured debt
               c/o Aram Ordubegian                                                                                              Unsecured loan repayments
               555 West Fith Street, 48th Floor                                                                                 Suppliers or vendors
               Los Angeles, CA 90013                                                                                            Services
                                                                                                                                Other    Professional Fees and
                                                                                                                               Retainer

       3.7.
               Wilshire Partners of CA, LLC                                1/7/20                           $41,262.50          Secured debt
               470 Maylin St                                                                                                    Unsecured loan repayments
               Pasadena, CA 91105                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other    Professional Fees and
                                                                                                                               Retainer




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 2:20-bk-10264-ER                           Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                       Desc
                                                              Main Document    Page 33 of 42
 Debtor       450 S. Western, LLC, a California limited liability company                               Case number (if known) 2:20-bk-10264-ER



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.8.
               Internal Revenue Service                                    1/9/20                             $7,452.23           Secured debt
               P.O. Box 7346                                                                                                      Unsecured loan repayments
               Philadelphia, PA 19101-7346                                                                                        Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other   Taxes


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Joshua Park                                                 Various                         $268,762.30           Salary
               3435 Wilshire Blvd. #1075
               Los Angeles, CA 90010
               Chief Financial Officier

       4.2.    Hyun Soon Rhee                                              Various                         $268,762.30           Salary and Member Payments
               450 South Western Ave., #201
               Los Angeles, CA 90020
               Member

       4.3.    Steffany Rhee                                               Various                          $14,517.54           Salary
               450 South Western Ave., #201
               Los Angeles, CA 90020
               Member

       4.4.    David Rhee                                                  Various                          $50,273.67           Salary
               450 South Western Ave., #201
               Los Angeles, CA 90020
               Member

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was               Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 2:20-bk-10264-ER                           Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                   Desc
                                                              Main Document    Page 34 of 42
 Debtor       450 S. Western, LLC, a California limited liability company                               Case number (if known) 2:20-bk-10264-ER




       None.
               Case title                                       Nature of case             Court or agency's name and          Status of case
               Case number                                                                 address
       7.1.    Admire Capital Lending LLC,                      Civil                      Los Angeles Superior Court           Pending
               et al. v. 450 S. Western, LLC                                               Stanley Mosk Courthouse                On appeal
               BC664871                                                                    111 North Hill Street
                                                                                                                                Concluded
                                                                                           Los Angeles, CA 90012

       7.2.    450 S. Western, LLC v.                           Civil                      Los Angeles Superior Court             Pending
               Admire Capital Lending, LLC,                                                Stanley Mosk Courthouse              On appeal
               et al.                                                                      111 North Hill Street
                                                                                                                                Concluded
               18STCV05636                                                                 Los Angeles, CA 90012

       7.3.    Evergreen Capital Assets LP                      Foreclosure                Los Angeles Superior Court             Pending
               v. 450 S. Western, LLC et al.                                               Stanley Mosk Courthouse              On appeal
               19STCV46153                                                                 111 North Hill Street
                                                                                                                                Concluded
                                                                                           Los Angeles, CA 90012

       7.4.    Square Mixx LA Inc v. 450 S                      Civil                      Los Angeles Superior Court             Pending
               Western LLC et al.                                                          Stanley Mosk Courthouse              On appeal
               BC711005                                                                    111 North Hill Street
                                                                                                                                Concluded
                                                                                           Los Angeles, CA 90012

       7.5.    450 S Western LLC v. Square                      Civil                      Los Angeles Superior Court             Pending
               Mixx LA Inc                                                                 Stanley Mosk Courthouse              On appeal
               BC722012                                                                    111 North Hill Street
                                                                                                                                Concluded
                                                                                           Los Angeles, CA 90012

       7.6.    450 S Western LLC v. Square                      Civil                      Los Angeles Superior Court             Pending
               Mixx LA Inc                                                                 Stanley Mosk Courthouse              On appeal
               BC722277                                                                    111 North Hill Street
                                                                                                                                Concluded
                                                                                           Los Angeles, CA 90012

       7.7.    450 S Western LLC v. Square                      Civil                      Los Angeles Superior Court             Pending
               Mixx LA Inc                                                                 Stanley Mosk Courthouse              On appeal
               BC722278                                                                    111 North Hill Street
                                                                                                                                Concluded
                                                                                           Los Angeles, CA 90012

       7.8.    450 S Western LLC v. Square                      Civil                      Los Angles Superior Court              Pending
               Mixx LA Inc                                                                 Stanley Mosk Courthouse              On appeal
               BC722279                                                                    111 North Hill Street
                                                                                                                                Concluded
                                                                                           Los Angeles, CA 90012

       7.9.    Eunice Y. Tak v. 450 S.                          Civil                      Los Angeles Superior Court             Pending
               Western LLC, et al.                                                         Spring Street Courthouse             On appeal
               19STCV12979                                                                 312 North Spring Street
                                                                                                                                Concluded
                                                                                           Los Angeles, CA 90012

       7.10 450 S Western LLC v. Square                         Civil                      Los Angeles Superior Court             Pending
       .    Mixx LA Inc                                                                    Stanley Mosk Courthouse              On appeal
               BC722010                                                                    111 North Hill Street
                                                                                                                                Concluded
                                                                                           Los Angeles, CA 90012

       7.11 Rhee David v. Admire Capital                        Civil                      Los Angeles Superior Court             Pending
       .    Lending LLC et al.                                                             Stanley Mosk Courthouse              On appeal
               19STCV32953                                                                 111 North Hill Street
                                                                                                                                Concluded
                                                                                           Los Angeles, CA 90012


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                      Desc
                                                              Main Document    Page 35 of 42
 Debtor      450 S. Western, LLC, a California limited liability company                                Case number (if known) 2:20-bk-10264-ER



               Case title                                       Nature of case             Court or agency's name and            Status of case
               Case number                                                                 address
       7.12 Five West, LP VS 450 S.                             Civil                      Los Angeles Superior Court                 Pending
       .    Western, LLC, et al.                                                           Stanley Mosk Courthouse                On appeal
               19STCV22032                                                                 111 North Hill Street
                                                                                                                                  Concluded
                                                                                           Los Angeles, CA 90012

       7.13 Otion Partners Group Inc et                         Civil                      Los Angeles Superior Court                 Pending
       .    al. v. 450 S Western LLC et al.                                                Stanley Mosk Courthouse                On appeal
               BC714783                                                                    111 North Hill Street
                                                                                                                                  Concluded
                                                                                           Los Angeles, CA 90012

       7.14 One Stop Financial                                  Civil                      Los Angeles Superior Court             Pending
       .    Consulting Inc et al. v. 450 S                                                 Stanley Mosk Courthouse                On appeal
               Western LLC                                                                 111 North Hill Street                      Concluded
               BC596025                                                                    Los Angeles, CA 90012

       7.15 450 S. Western, LLC a                               Civil                      Los Angeles Superior Court                 Pending
       .    California Limited Liability                                                   Stanley Mosk Courthouse                On appeal
               Coompany v. Fodariche Inc.,                                                 111 North Hill Street
                                                                                                                                  Concluded
               a California Corporation                                                    Los Angeles, CA 90012
               19STCV37892

       7.16 450 S Western LLC v. Square                         Civil                      Los Angeles Superior Court                 Pending
       .    Mixx LA Inc                                                                    Stanley Mosk Courthouse                On appeal
               BC722276                                                                    111 North Hill Street
                                                                                                                                  Concluded
                                                                                           Los Angeles, CA 90012

       7.17 450 S. Western, LLC, a                              Civil                      Los Angeles Superior Court                 Pending
       .    California limited liability                                                   Stanley Mosk Courthouse                On appeal
               company v. Pink Gulliver,                                                   111 North Hill Street
                                                                                                                                  Concluded
               Inc., a California corporation                                              Los Angeles, CA 90012
               19STCV37899

       7.18 Admire Capital Lending LLC                          Civil                      Los Angeles Superior Court                 Pending
       .    et al. v. 450 S. Western LLC                                                   Stanley Mosk Courthouse                On appeal
               BC664871                                                                    111 North Hill Street
                                                                                                                                  Concluded
                                                                                           Los Angeles, CA 90012

       7.19 450 S Western LLC et al. v.                         Civil                      Los Angeles Superior Court             Pending
       .    Wilshire Bank                                                                  Stanley Mosk Courthouse                On appeal
               BC586990                                                                    111 North Hill Street                      Concluded
                                                                                           Los Angeles, CA 90012


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                          Value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 2:20-bk-10264-ER                           Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                   Desc
                                                              Main Document    Page 36 of 42
 Debtor       450 S. Western, LLC, a California limited liability company                                  Case number (if known) 2:20-bk-10264-ER



               Recipient's name and address                     Description of the gifts or contributions                Dates given                        Value

       9.1.    Innovative Charity, Inc                          Monetary donation
               11352 Miramar Pkwy
               Miramar, FL 33025                                                                                         07/02/2019                   $5,000.00

               Recipients relationship to debtor



       9.2.    Nanoom Christian Fellowship                                                                               4/28/19, 5/5/19,
                                                                Monetary donation
               1927 James M Wood Blvd.                                                                                   5/12/19,
               Los Angeles, CA 90006                                                                                     5/19/19,
                                                                                                                         5/26/19,
                                                                                                                         10/20/19,
                                                                                                                         12/18/19                     $8,150.00

               Recipients relationship to debtor



       9.3.    Antioch Mission Church                                                                                    9/1/19,
                                                                Monetary Donation
               659 S Westmoreland Ave                                                                                    11/17/19,
               Los Angeles, CA 90005                                                                                     12/1/19,
                                                                                                                         12/15/19                     $4,000.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                     Desc
                                                              Main Document    Page 37 of 42
 Debtor        450 S. Western, LLC, a California limited liability company                               Case number (if known) 2:20-bk-10264-ER



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     Arent Fox LLP                                                                                                 1/14/19,
                 555 West 5th Street, 48th                                                                                     5/16/19,
                 Floor                                                                                                         11/26/19,
                 Los Angeles, CA 90013                                                                                         01/07/2020            $642,445.00

                 Email or website address
                 aram.ordubegian@arentfox.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                          Description of property transferred or                   Date transfer            Total amount or
                Address                                         payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                  Desc
                                                              Main Document    Page 38 of 42
 Debtor      450 S. Western, LLC, a California limited liability company                                Case number (if known) 2:20-bk-10264-ER



16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was           Last balance
                Address                                         account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                           Desc
                                                              Main Document    Page 39 of 42
 Debtor      450 S. Western, LLC, a California limited liability company                                Case number (if known) 2:20-bk-10264-ER




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Seung Hye Seo, CPA                                                                                                         2014-present
                    3450 Wilshire Blvd., Suite 302
                    Los Angeles, CA 90010

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Seung Hye Seo, CPA                                                                                                         Periodically
                    3450 Wilshire Blvd., Suite 302
                    Los Angeles, CA 90010

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                   Desc
                                                              Main Document    Page 40 of 42
 Debtor      450 S. Western, LLC, a California limited liability company                                Case number (if known) 2:20-bk-10264-ER



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Seung Hye Seo, CPA
                    3450 Wilshire Blvd., Suite 302
                    Los Angeles, CA 90010

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.       Ladder Capital Finance LLC
                    433 Plaza Real, Suite 275
                    Boca Raton, FL 33432
       26d.2.       Morgan Stanley, Fixed Income Division
                    1585 Broadway 25th Floor
                    New York, NY 10036
       26d.3.       Benefit Street Partners
                    1345 Avenue of Americas, Suite 32A
                    New York, NY 10105

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Hyun Soon Rhee                                 450 South Western Ave., #201                        Member                                10%
                                                      Los Angeles, CA 90020

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Rhee                                     450 South Western Ave., #201                        Member                                45%
                                                      Los Angeles, CA 90020

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Steffany Rhee                                  450 South Western Ave., #201                        Member                                45%
                                                      Los Angeles, CA 90020

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Joshua Park                                    3435 Wilshire Blvd. #1075                           Chief Financial Officer               0%
                                                      Los Angeles, CA 90010

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Richard J. Laski                               Wilshire Partners of CA, LLC                        Chief Restructuring Officer           0%
                                                      470 Maylin St
                                                      Pasadena, CA 91105


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:20-bk-10264-ER                             Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20                                   Desc
                                                              Main Document    Page 41 of 42
 Debtor      450 S. Western, LLC, a California limited liability company                                Case number (if known) 2:20-bk-10264-ER



    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Hyun Soon Rhee                                                                                                                 Salary and
       .    450 South Western Ave., #201                                                                                                   Member
               Los Angeles, CA 90020                            $308,979.81                                              Various           Payments

               Relationship to debtor
               Member


       30.2 David Rhee
       .    450 South Western Ave., #201
               Los Angeles, CA 90020                            $50,273.67                                               Various           Salary

               Relationship to debtor
               Member


       30.3 Steffany Rhee
       .    450 South Western Ave., #201
               Los Angeles, CA 90020                            $14,517.54                                               Various           Salary

               Relationship to debtor
               Member


       30.4 Joshua Park
       .    3435 Wilshire Blvd. #1075
               Los Angeles, CA 90010                            $268,762.30                                              Various           Salary

               Relationship to debtor
               Chief Financial Officer


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case 2:20-bk-10264-ER   Doc 41 Filed 01/24/20 Entered 01/24/20 18:05:20   Desc
                        Main Document    Page 42 of 42
